Case: 20-41815   Doc# 1   Filed: 11/20/20   Entered: 11/20/20 12:09:35   Page 1 of 19
Case: 20-41815   Doc# 1   Filed: 11/20/20   Entered: 11/20/20 12:09:35   Page 2 of 19
                                                                11/20/2020




Case: 20-41815   Doc# 1   Filed: 11/20/20   Entered: 11/20/20 12:09:35   Page 3 of 19
                              EXHIBIT 1
Case: 20-41815   Doc# 1   Filed: 11/20/20   Entered: 11/20/20 12:09:35   Page 4 of 19
Case: 20-41815   Doc# 1   Filed: 11/20/20   Entered: 11/20/20 12:09:35   Page 5 of 19
Case: 20-41815   Doc# 1   Filed: 11/20/20   Entered: 11/20/20 12:09:35   Page 6 of 19
Case: 20-41815   Doc# 1   Filed: 11/20/20   Entered: 11/20/20 12:09:35   Page 7 of 19
                              EXHIBIT 2
Case: 20-41815   Doc# 1   Filed: 11/20/20   Entered: 11/20/20 12:09:35   Page 8 of 19
                                                                                                                                         PRINCIPALITY OF MONACO




                                                                                                                                              GENERAL COURT

                                                 R.
                                                  NP  P  PLN

No. 2020/000435

                                                                                                                                              RULING OF JUNE 4, 2020
 By Ruling dated June 18, 2020, correction of the material error affecting the judgment of June 4, 2020, was ordered as




                                                                                                                                              THE COURT,

                                                                                                                                           Ruling on the declaration of the debtor pursuant to Article 408 of the
                                                                                                                            Commercial Code,

                                                                                                                                              With regard to the above petition (No. 2020/000369), whereby
                                                                                                                            Lorenzo Napoleoni, acting as manager of SARL BLACK GOLD, requests the court
                                                                                                                            to find said company in suspension of payments;

                                                                                                                                              With regard to filing certificate dated May 25, 2020;
 “ Provisionally sets the date of said suspension of payments as May 29, 2019”




                                                                                                                                              With regard to the docketing of the case under No. 2020/000435;

                                                                                                                                            With regard to the conclusions of the Public Prosecutor’s Office
                                                                                                                            dated May 28, 2020;

                                                                                                                                             Whereas, by means of the aforementioned petition, Lorenzo
                                                                                                                            Napoleoni, acting as manager of SARL BLACK GOLD, asks for SARL BLACK
                                                                                                                            GOLD to be found in suspension of payments;

                                                                                                                                               Whereas, both its declaration and the exhibits produced reveal that
                                                                                                                            SARL BLACK GOLD no longer appears to be able to meet its current liabilities with
                                                                                                                            its liquid assets;
 Note added on June 18, 2020.




                                                                                                                            -
 OF MATERIAL ERROR




                                                                                                                                               Whereas, in these circumstances, the Court has no choice but to find
                                                                                                                            SARL BLACK GOLD in suspension of payments pursuant to Article 408,
 Assistant Chief Clerk




                                                                                                                            subparagraph 2 of the Commercial Code, provisionally setting the date of said
 CORRECTION




                                                                                                                            suspension of payments as May 29, 2019;
 Marine Pisani
 [signature]




                                                                                                                                               Whereas the costs of this ruling should be employed as privileged
 follows:




                                                                                                                            fees in collective proceedings.




Case: 20-41815                                                                                                            Doc# 1     Filed: 11/20/20        Entered: 11/20/20 12:09:35                Page 9 of 19
[round seal: COURT                                                                                                   2
SERVICES
ADMINISTRATION;                                                                                                003914
MONACO]
                                                 FOR THESE REASONS,

                                                 THE COURT,

                                                 Based on the declaration of the debtor’s representative made
                               pursuant to Article 408 of the Commercial Code, and with all legal ramifications, finds
                               SARL BLACK GOLD, headquartered at Chateau Perigord I, 6 Lacets Saint Leon, Bloc
                               K 3eme etage, No. 209, Monaco (98000), to be in suspension of payments;

                                                 Provisionally sets the date of said suspension of payments as May
                               29, 2020;

                                               Appoints Genevieve Vallar, Senior Judge at the Court as the
                               Bankruptcy Judge;

                                                 Designates Jean-Paul Samba, accounting expert, as the Bankruptcy
                               Trustee;

                                                 States that this ruling will become enforceable immediately and
                               provisionally pursuant to Article 572 of the Commercial Code and subject to the
                               publication provided for by Article 415 of said code;

                                                 Orders the registration of the costs as privileged fees in collective
                               proceedings;

                                               So judged by Mr. Sebastien Biancheri, Vice-President, Ms.
                               Francoise Dornier, Senior Judge, Mr. Adrian Candau, Judge, who consulted in
                               accordance with the law, assisted during proceedings only by Ms. Isabel Dellerba,
                               Clerk;

                                                  The reading considered as having been made at the hearing on JUNE
                               4, 2020 by Mr. Sebastien Biancheri, Vice-President, assisted by Ms. Isabel Dellerba,
                               Clerk, in the presence of Mr. Olivier Zamphiroff, First Assistant Public Prosecutor, the
                               operative section of the decision having been posted in the concourse of the
                               Courthouse.

                                               [signature]                          [signature]
         COST
Original                  €
Preparation              €5
Issuance               €36
Cert. Copy                €
Reg. Copy             €2.10
CLERK’S OFF.         €43.10
PAID
TOTAL                €43.10
For issuance.
CERTIFIED COPY
06/22/20
Chief Clerk
[signature]
        [round seal:
    PRINCIPALITY OF
  MONACO; GENERAL
    CLERK’S OFFICE]




Case: 20-41815                Doc# 1       Filed: 11/20/20 Entered: 11/20/20 12:09:35                    Page 10 of
                                                         19
                                                                       [round seal: COURT
                                                                           SERVICES
                                                                       ADMINISTRATION;
                                                                           MONACO]




                                APOSTILLE
                  (Convention de La Haye du octobre 1961)

          1. Country: PRINCIPALITY OF MONACO

                             This public document

          2. has been signed by Ms. Virginie Sangiorgio, Chief Clerk

          3. acting in the capacity of Chief Clerk

          4. bears the seal/stamp of the PRINCIPALITY OF MONACO
                        - GENERAL CLERK’S OFFICE -

                                  CERTIFIED

          5. at Monaco                 6. July 6, 2020

          7. by Patrick Sommer, General Secretary of the Court
          Services Administration

          8. No. 1702/2020

          9. Seal/stamp                        10. Signature

             [round seal: COURT SERVICES             [signature]
             ADMINISTRATION; MONACO]
           [revenue stamp: PRINCIPALITY OF
           MONACO; REVENUE STAMP; 5 €]




                                                                       [round seal: COURT
                                                                           SERVICES
                                                                       ADMINISTRATION;
                                                                           MONACO]




Case: 20-41815   Doc# 1    Filed: 11/20/20 Entered: 11/20/20 12:09:35        Page 11 of
                                         19
                              EXHIBIT 3

Case: 20-41815   Doc# 1   Filed: 11/20/20 Entered: 11/20/20 12:09:35   Page 12 of
                                        19
 1   Tania M. Moyron, State Bar No. 235736
     DENTONS US LLP
 2   601 S. Figueroa St., Ste. 2500
     Los Angeles, California 90017-5709
 3   Telephone No.: 213.243.6101
     E-Mail: tania.moyron@dentons.com
 4
     James R. Irving (Applying Pro Hac Vice)
 5   Gina M. Young (Applying Pro Hac Vice)
     DENTONS BINGHAM GREENEBAUM LLP
 6   3500 PNC Tower
     101 S. Fifth Street
 7   Louisville, Kentucky 40202
     Telephone No.: 502.587.3606
 8   E-Mail: james.irving@dentons.com
                 gina.young@dentons.com
 9
     Attorneys for the Foreign Representative
10
                               UNITED STATES BANKRUPTCY COURT
11
                   NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
12
     In re                                              Case No. 20-#### (###)
13
     BLACK GOLD S.A.R.L.,                               Chapter 15
14
         Debtor in a Foreign Proceeding.                STATEMENTS UNDER RULE 1007(a)(4)
15                                                      OF THE FEDERAL RULES OF
                                                        BANKRUPTCY PROCEDURE
16
                                                        Date: [No Hearing Requested]
17                                                      Time:
                                                        Place: Courtroom ###
18                                                             1300 Clay Street
                                                               Oakland, California 94612
19

20           In accordance with Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure (the
21   “Bankruptcy Rules”), Jean-Paul Samba, in his capacity as the trustee and foreign representative
22
     (the “Foreign Representative”) of the foreign debtor Black Gold S.a.R.L. (the “Debtor”) in a
23
     foreign proceeding under Monegasque law (the “Monegasque Proceeding”) pending before the
24
     Tribunal de Première Instance de Monaco (or the Court of First Instance of Monaco) (the
25

26   “Monegasque Court”), makes the following statements:

27

28

Case: 20-41815      Doc# 1     Filed: 11/20/20 Entered: 11/20/20 12:09:35          Page 13 of
        STATEMENTS UNDER RULE 1007(a)(4) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
                                             19
 1   1.      AUTHORIZED ADMINISTRATORS OF FOREIGN PROCEEDINGS

 2           The Foreign Representative submits the following list containing the names and addresses
 3   of all persons or bodies authorized to administer foreign proceedings of the Debtor:

 4           The Monegasque Proceeding and this chapter 15 case are the only bankruptcy or

 5   insolvency proceedings of the Debtor, and the Foreign Representative is the only person or body
 6   authorized to administer the foreign proceedings of the Debtor.
 7
                       Name of Administrator                       Address(es) of Administrator
 8
            Jean-Paul Samba, syndic                            Jean-Paul Samba
 9                                                             Stade Louis II – Entrée F
                                                               9 Avenue des Castelans
10                                                             98000 Monaco
11
                                                               Jean-Paul Samba
12                                                             c/o James R. Irving
                                                               Dentons Bingham Greenebaum LLP
13                                                             3500 PNC Tower
                                                               101 S. Fifth Street
14                                                             Louisville, Kentucky 40202
15                                                             Telephone: 502.649.3199
                                                               E-mail: james.irving@dentons.com
16
     2.      PARTIES TO LITIGATION IN THE UNITED STATES
17
             The Foreign Representative submits the following list containing the names and addresses
18

19   of all parties to litigation pending in the United States in which the Debtor is a party at the time of

20   the filing of the petition:
21          Plaintiff in Litigation with the Debtor                Address(es) of Plaintiff
22
            International Petroleum Products and         International Petroleum Products and
23          Additives Company, Inc.                      Additives Company, Inc.
                                                         Attn: President or General Counsel
24                                                       7600 Dublin Blvd., Suite 240
                                                         Dublin, California 94568
25

26                                                       International Petroleum Products and
                                                         Additives Company, Inc.
27                                                       c/o Vinay Vijay Joshi
                                                         Amin Turocy & Watson LLP
28                                                       160 West Santa Clara Street, Suite 975
                                                        1
          STATEMENTS UNDER RULE 1007(a)(4) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
Case: 20-41815        Doc# 1       Filed: 11/20/20    Entered: 11/20/20 12:09:35       Page 14 of
                                                 19
 1                                                     San Jose, California 95113
                                                       Telephone: 650.618.6481
 2                                                     Email: vjoshi@thepatentattorneys.com
 3

 4   The above-referenced party is a party to the civil action captioned as International Petroleum

 5   Products and Additives Company, Inc. v. Black Gold S.A.R.L. and bearing Case No. 4:19-cv-
 6   03004-YGR-RMI pending in the United States District Court for the Northern District of
 7
     California.
 8
     3.      ENTITIES AGAINST WHOM PROVISIONAL RELIEF IS SOUGHT
 9
             The Foreign Representative submits the following list containing the names and addresses
10

11   of all entities against whom provisional relief is being sought under 11 U.S.C. § 1519:

12          Plaintiff in Litigation with the Debtor              Address(es) of Plaintiff

13          International Petroleum Products and       International Petroleum Products and
            Additives Company, Inc.                    Additives Company, Inc.
14
                                                       Attn: President or General Counsel
15                                                     7600 Dublin Blvd., Suite 240
                                                       Dublin, California 94568
16
                                                       International Petroleum Products and
17                                                     Additives Company, Inc.
                                                       c/o Vinay Vijay Joshi
18
                                                       Amin Turocy & Watson LLP
19                                                     160 West Santa Clara Street, Suite 975
                                                       San Jose, California 95113
20                                                     Telephone: 650.618.6481
                                                       Email: vjoshi@thepatentattorneys.com
21

22

23                               [remainder of page intentionally left blank]

24

25

26

27

28
                                                     2
          STATEMENTS UNDER RULE 1007(a)(4) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
Case: 20-41815       Doc# 1    Filed: 11/20/20     Entered: 11/20/20 12:09:35       Page 15 of
                                             19
 1   Dated: November 20, 2020                 Respectfully submitted,

 2

 3                                            Tania M. Moyron, State Bar No. 235736
                                              DENTONS US LLP
 4                                            601 S. Figueroa St., Ste. 2500
                                              Los Angeles, California 90017-5709
 5                                            Telephone No.: 213.243.6101
                                              E-Mail:       tania.moyron@dentons.com
 6
                                              -and-
 7
                                              James R. Irving (Applying Pro Hac Vice)
 8                                            Gina M. Young (Applying Pro Hac Vice)
                                              DENTONS BINGHAM GREENEBAUM LLP
 9                                            3500 PNC Tower
                                              101 S. Fifth Street
10                                            Louisville, Kentucky 40202
                                              Telephone No.: 502.587.3606
11                                            E-Mail:        james.irving@dentons.com
                                                              gina.young@dentons.com
12
                                              Attorneys for the Foreign Representative
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
       STATEMENTS UNDER RULE 1007(a)(4) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
Case: 20-41815    Doc# 1   Filed: 11/20/20    Entered: 11/20/20 12:09:35      Page 16 of
                                         19
                              EXHIBIT 4

Case: 20-41815   Doc# 1   Filed: 11/20/20 Entered: 11/20/20 12:09:35   Page 17 of
                                        19
 1   Tania M. Moyron, State Bar No. 235736
     DENTONS US LLP
 2   601 S. Figueroa St., Ste. 2500
     Los Angeles, California 90017-5709
 3   Telephone No.: 213.243.6101
     E-Mail: tania.moyron@dentons.com
 4
     James R. Irving (Applying Pro Hac Vice)
 5   Gina M. Young (Applying Pro Hac Vice)
     DENTONS BINGHAM GREENEBAUM LLP
 6   3500 PNC Tower
     101 S. Fifth Street
 7   Louisville, Kentucky 40202
     Telephone No.: 502.587.3606
 8   E-Mail: james.irving@dentons.com
                 gina.young@dentons.com
 9
     Attorneys for the Foreign Representative
10
                                  UNITED STATES BANKRUPTCY COURT
11
                   NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
12
     In re                                                Case No. 20-#### (###)
13
     BLACK GOLD S.A.R.L.,                                 Chapter 15
14
         Debtor in a Foreign Proceeding.                  CORPORATE OWNERSHIP
15                                                        STATEMENT
16                                                        Date: [No Hearing Requested]
                                                          Time:
17                                                        Place: Courtroom ###
                                                                 1300 Clay Street
18                                                               Oakland, California 94612

19
             In accordance with Rules 1007(a)(4) and 7007.1 of the Federal Rules of Bankruptcy
20
     Procedure, Jean-Paul Samba, in his capacity as the trustee and foreign representative (the “Foreign
21

22   Representative”) of the foreign debtor Black Gold S.a.R.L. (the “Debtor”) in a foreign proceeding

23   under Monegasque law (the “Monegasque Proceeding”) pending before the Tribunal de Première
24   Instance de Monaco (or the Court of First Instance of Monaco) (the “Monegasque Court”),
25
     certifies that no corporate entity directly or indirectly owns 10% or more of any class of the
26
     Debtor’s equity interests.
27

28

Case: 20-41815      Doc# 1        Filed: 11/20/20 Entered: 11/20/20 12:09:35         Page 18 of
                                      CORPORATE OWNERSHIP STATEMENT
                                                19
 1   Dated: November 20, 2020                 Respectfully submitted,

 2

 3                                            Tania M. Moyron, State Bar No. 235736
                                              DENTONS US LLP
 4                                            601 S. Figueroa St., Ste. 2500
                                              Los Angeles, California 90017-5709
 5                                            Telephone No.: 213.243.6101
                                              E-Mail:       tania.moyron@dentons.com
 6
                                              -and-
 7
                                              James R. Irving (Applying Pro Hac Vice)
 8                                            Gina M. Young (Applying Pro Hac Vice)
                                              DENTONS BINGHAM GREENEBAUM LLP
 9                                            3500 PNC Tower
                                              101 S. Fifth Street
10                                            Louisville, Kentucky 40202
                                              Telephone No.: 502.587.3606
11                                            E-Mail:        james.irving@dentons.com
                                                              gina.young@dentons.com
12
                                              Attorneys for the Foreign Representative
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                                CORPORATE OWNERSHIP STATEMENT
Case: 20-41815    Doc# 1   Filed: 11/20/20    Entered: 11/20/20 12:09:35      Page 19 of
                                         19
